DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                         WEYMAN BOWERS,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                            No. 2D22-1422


                         September 30, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Manatee County; Stephen Mathew Whyte, Judge.

Weyman Bowers, pro se.


PER CURIAM.

     Affirmed.


NORTHCUTT, VILLANTI, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.